By the Court.
Tins declaration contains all the averments necessary to support an action for a vexatious suit. It is expressly averred, that the former action was altogether groundless, and known to be so to the plaintiff, and yet, with an intent to vex, the action was commenced, and prosecuted, until great expenses, sufficiently specified, were occasioned. These aver-ments leave no room for probable cause; and the plaintiff, under this declaration, might have proved, that _the defendant had declared, that she knew she had no cause of action, but had commenced it with an intent to vex the plaintiff, without any expectation of a recovery. More complete vexation and malice cannot be imagined; and if, this action will not lie, it is impossible to state one that will.
It has been laid down as a general proposition, that ■where in the original action the defendant was obliged to set up some collateral matter, by way of justification, which does not appear on the declaration, probable cause is admitted. This proposition is unsupported by precedent or reason. When a justification goes on the ground of a denial of the cause of action, it no more admits a probable cause than the plea of not guilty. The present plaintiff, in the action of slander, justified on the ground, that the words charged to have been spoken by him were true. This was an absolute denial of the cause of action; for it is essential to slander, that the *433words spoken should be false; if they are true, the plaintiff has no cause of action.
It is not necessary to decide whether a minor would be liable, in any case for a vexatious suit; for though it appears, that the plaintiff in the original action was a minor, when the suit was commenced, it also appears, that she was of full age before the return-day, and that she afterwards knowingly prosecuted the suit, with the same intent to vex.
, We are, therefore, of opinion, that there is error apparent in the record before us; and that the judgment be reversed.
Judgment reversed,